DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa et al. (US 2017/0133705 A1-as cited in the IDS).

Regarding claim 1, Niwa teaches a battery cell pressure fixture comprising:
a lower tray (Niwa Figure 4, base plate 14);
an upper tray having an upper tray top surface and a plurality of pillar slots extending therethrough (Niwa Figures 4 and 7a-7b; lower guide flame 25);
a plurality of battery cell mounts, each having an elongated cell mount support wall and extending from the upper tray top surface (Niwa Figure 11 cell supporting portions 37, 39, 38 which are part of the back surfaces of the flames 31; [0058]); and 
a resilient fluid expansive bladder for receiving a supply of pressurized fluid and having a base with a plurality of pillars extending from a base top surface (Figure 6A, [0033] spacers 12 forming bag shapes capable of expanding and contracting with air pressure/fluid pressure), wherein the base is positioned between the lower tray and the upper tray, and the pillars extend upward through the pillar slots opposite the lower tray (Figures 6a-7b, a portion of the spacers is formed between the base plate 14 and the lower guide flame 25; the lower guide flame covers portion where the spacer is formed; the lower guide is connected with the base plate 14 as seen in Figure 7A; Note: Figure 6A is seen without the lower flame 25 and Figure 7 shows when the lower flame is added).

Regarding claim 2, Niwa teaches all the claim limitations of claim 1. Niwa further teaches wherein the plurality of pillars are spaced and fluidly connected (Figure 6a and 6b, spacers 12 are spaced and connected with air pipe 22), and wherein the plurality of pillars each include an inflatable pillar inner chamber formed by a pillar rear wall interconnected to a pillar front wall by pillar side walls (Niwa Figures 6a and 6b, bags shapes are capable of expanding and contracting in accordance with the air pressure inside the spacer).

Regarding claim 3, Niwa teaches all the claim limitations of claim 2. Niwa further teaches wherein the plurality of battery cell mounts include a pillar support cavity formed by a front surface of the cell mount support wall and a cell mount top wall and cell mount side walls, which extend from the cell mount support wall (Figure 11, [0058] cell supporting portions 37, 38, 39 help support the spacer). The cell supporting portions create a cavity between the spacers 12 such that the battery cells 1 are interposed between. Niwa [0058] describes that shape of the cell supporting portions as long thin wall shapes or rib shapes and a vertical direction of the cell supporting portion extends in the vertical direction along an end edge  31b that would read on the side walls (Niwa Figure 9 [0058]).

    PNG
    media_image1.png
    620
    608
    media_image1.png
    Greyscale


Regarding claim 4, Niwa teaches all the claim limitations of claim 3. Niwa further teaches wherein the plurality of pillars are positioned at least partially in the pillar support cavities with the pillar rear walls facing the front surfaces of the cell mount support walls (Niwa Figures 11/12, battery 1 within cell mounts 37,38,39 and between adjacent supporting portions are the spacers 12). Regions of the spacer 12 are provided between the cell supporting portions wherein the cavity is formed between adjacent spacers. See annotated Figure 11 above.

Regarding claim 5, Niwa teaches all the claim limitations of claim 4. Niwa further teaches wherein the plurality of battery cell mounts and plurality of pillars are linearly spaced, such that the pillar front walls face cell mount rear surfaces (Niwa Figures 4 and Figure 11, cell supporting portions and spacers are linearly spaced), and wherein a plurality of battery receptacles are formed in the spaces between the pillar front walls, the cell mount rear surfaces, and the upper tray top surface (Figure 4, cylindrical bush 17 is read as the receptacles).

Regarding claim 6, Niwa teaches all the claim limitations of claim 5. Niwa further teaches wherein each of the plurality of battery receptacles is configured to receive a battery cell therein (Figure 4, bushes are able to receive a battery cell).

Regarding claim 7, Niwa teaches all the claim limitations of claim 6. Niwa further teaches wherein each of the plurality of battery receptacles applies pressure to respective battery cells positioned therein when the plurality of pillars are expanded via a supply of pressurized fluid into the bladder (Niwa Figure 4, [0035-0036] bush provided a pitch between the spacers that is made constant ate even intervals when pressure is applied to the spacers).

Regarding claim 8, Niwa teaches all the claim limitations of claim 7. Niwa further teaches wherein the plurality of battery cell mounts further include support arms extending therefrom (Niwa Figure 11, cell supporting portions 37, 38, 39 extend horizontally in Figure 11 and are read as the support arms).

Regarding claim 9, Niwa teaches all the claim limitations of claim 8. Niwa further teaches further comprising a plurality of support bars including spaced notches for engaging respective the support arms, wherein the support bars secure the position of the plurality of battery cell mounts during pressurization of the bladder (Niwa Figures 11-14, [0068] additional guide shaft 160 can fix the spacers).

Regarding claim 11, Niwa teaches all the claim limitations of claim 2. Niwa further teaches further wherein the base of the bladder includes a plurality of fluid apertures that extend from a base bottom surface into the pillar inner chambers of the plurality of pillars (Figure 6a joints 23 with airpipe 22).

Regarding claim 12, Niwa teaches all the claim limitations of claim 11. Niwa further teaches wherein the bladder includes a fluid inlet port that extends through the base for passing a supply of pressurized fluid between the base bottom surface and a fluid cavity in the lower tray (Figure 6b [0046]).

Regarding claim 13, Niwa teaches all the claim limitations of claim 12. Niwa further teaches a valve positioned between a supply of pressurized gas and the fluid inlet port, wherein the valve controls the fluid pressure inside the pillar inner chambers (Figure 3, check valve 29 is provided at the base end of the pipe to check back flow of the air introduced into the spacer [0037]).

Regarding claim 14, Niwa teaches all the claim limitations of claim 1. Niwa further teaches wherein two or more bladders are provided (Figure 3, plurality of spacers 12).

Regarding claim 15, Niwa teaches all the claim limitations of claim 1. Niwa further teaches wherein the plurality of battery cell mounts are fastened to the upper tray (Figures 3, 7a, 14; the cell supporting portions can be connected to multiple flame portions and are provided for support and portions would be connected to the lower guide flame 25).


Regarding claim 16, Niwa teaches a battery cell pressure fixture comprising:
a lower tray (Niwa Figure 4, base plate 14);
an upper tray having an upper tray top surface and a plurality of pillar slots extending therethrough (Niwa Figures 4 and 7a-7b; lower guide flame 25), wherein the upper tray is secured to the lower tray (Figures 4 and 7a-7b);
a plurality of battery cell mounts, each having an elongated cell mount support wall and extending from the upper tray top surface (Niwa Figure 11 cell supporting portions 37, 39, 38 which are part of the back surfaces of the flames 31; [0058]); and 
a first resilient fluid expansive bladder for receiving a supply of pressurized fluid and having a base with a plurality of pillars extending from a base top surface (Figure 6A, [0033] spacers 12 forming bag shapes capable of expanding and contracting with air pressure/fluid pressure), wherein the base is positioned between the lower tray and the upper tray, and the pillars extend upward through the pillar slots opposite the lower tray (Figures 6a-7b, a portion of the spacers is formed between the base plate 14 and the lower guide flame 25);
a plurality of fluid apertures that extend from a base of the bladder into pillar inner chambers of the plurality of pillars (Niwa Figures 6a/6b, air pipe 22 extending into the air introducing port 21); and
 a plurality of battery receptacles for receiving battery cells therein, the battery receptacles formed by the upper tray, the pillars, and the battery cell mounts (Figure 4, cylindrical bush 17 is read as the receptacles), and wherein the pillars expand under fluid pressure applied to the pillar inner chambers to provide a uniform compressive force to the battery cells (Niwa Figures 6a and 6b, bags shapes are capable of expanding and contracting in accordance with the air pressure inside the spacer).

Regarding claim 17, Niwa teaches all the claim limitations of claim 16. Niwa further teaches wherein the lower tray includes a fluid cavity and a fluid gap extends between a lower tray bottom surface and base bottom surface (Niwa Figure 6a/6b and 7a/7b; the airpipe is shown to extend through the upper and bottom tray as a fluid cavity).

Regarding claim 18, Niwa teaches all the claim limitations of claim 17. Niwa further teaches wherein supplied fluid pressure is communicated to the fluid cavity through a fluid inlet and dispersed to the pillar inner chambers (Figures 6a/6b, air introducing port 21).

Regarding claim 19, Niwa teaches all the claim limitations of claim 18. Niwa further teaches wherein two or more bladders are provided, and wherein the plurality of pillars and plurality of battery cell mounts are linearly arranged in rows and columns (Figures 4 and 13, multiple spacers 12 are provided).

Regarding claim 20, Niwa teaches a battery cell pressure fixture comprising:
a fluid cavity for receiving a fluid pressure (Niwa Figure 6a/6b; air pipe 221 air introducing port 21 is capable of introducing and discharge air inside the spacer [0039]);
an expandable bladder having a plurality of pillars with pillar inner chambers in communication with the fluid cavity (Figure 6a/6b, [0033] spacers 12 are capable of expanding and contracting with air pressure/fluid pressure);
a plurality of battery cell mounts, positioned adjacent the pillars (Niwa Figure 11 cell supporting portions 37, 39, 38 which are part of the back surfaces of the flames 31; [0058]); and 
a plurality of battery receptacles for receiving battery cells therein, the battery receptacles formed at least in part by the pillars and the battery cell mounts, wherein each battery receptacle provided a compressive force to a received battery cell positioned therein when fluid pressure is supplied to the fluid cavity (Niwa Figure 4, cylindrical bush 17 is read as the receptacles; Figures 6a and 6b, bags shapes are capable of expanding and contracting in accordance with the air pressure inside the spacer).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2017/0133705 A1-as cited in the IDS) in view of Li (US 2010/0143775 A1).

Regarding claim 10, Niwa teaches all the claim limitations of claim 9. Niwa teaches the cell supporting portions 37/38/39 for supporting the frame of the battery casing/exterior body, however, fails to teach wherein the cell supporting portions have an electrode alignment ridge extending upwards from a cell mount top surface and perpendicular to the cell mount rear surface. 

Li discloses a battery cover assembly for an electronic device having a frame portion securing a battery. Li is analogous with Niwa as Li contains a frame portion for securing a battery and is similar in scope with the pressurization device 10 of Niwa. Li teaches wherein a support board 351 has projections 3513 that extend into a frame 155 for added support for the frame system (Li [0023-0025]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the cell supporting portions 37/38/39 to have projections 3513 extends to a portion the lower guide flame and the base plate for added support for the pressurization device. The projections of Li are read as the alignment ridge. Providing the cell supporting portions with the projections 3513would be within the skill of a skilled artisan as the projections would provide additional support to the cell supporting portions. A skilled artisan could have changed the orientation of the cell supporting portions to include projections that extend upwards from a cell mount top surface and would be perpendicular to the rear surface. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR-101181303 B1- discloses a press apparatus for a battery containing an air bag made of an expandable film is filled with air to provide pressure to a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728